El Juez Presidente Señor Trías Monge
emitió la opinión del Tribunal.
La transcripción de evidencia sometida revela la siguiente situación de hechos en este caso de daños y perjuicios, cuyo én-fasis recae en la alegada difamación que sufre el recurrido.
Al día siguiente de regresar de un viaje a San Juan, el señor Roberto Hau, vecino de Isabela, advirtió la desaparición de un revólver que guardaba en el sitio donde tenía su má-quina de afeitar y otros artículos de uso diario. Le preguntó a su hijo de dieciséis años si alguien había estado en su casa durante su ausencia y éste le informó que un empleado de la Autoridad de Acueductos y Alcantarillados había efectuado en ella una investigación relacionada con una petición del re-currente de que se revisara su factura de consumo de agua. El señor Hau le informó a la policía inmediatamente la ausen-cia del revólver y las circunstancias de su desaparición. La policía le solicitó al recurrente que obtuviera el nombre y la dirección del empleado de la Autoridad. El recurrente le diri-*736gió entonces una carta al Ing. F. A. Christian, Administrador de la Autoridad para el distrito de Arecibo, concebida en los siguientes términos:
“El día 27 de noviembre de 1968 vino a mi casa un empleado de ustedes y sin mi autorización o la de mi esposa, entró a mi casa, abrió la llave de paso del inodoro para en esa forma jus-tificar el consumo en exceso, que ustedes alegan. Excelente ex-cusa para justificar el consumo. Por tener yo conocimiento de la reciente rotura de la junta del inodoro exactamente se mantiene la llave de paso cerrada. Este empleado entró con mi hijo menor de edad (un niño). Entiendo que esto es una falta de respeto, un abuso de confianza. Además, acaba de desaparecer de mi casa, mi revólver S&W, Calibre 38, serie #27517, por lo tanto necesito el nombre y los dos apellidos del empleado y la dirección, para in-formarlo a la policía, ya que es la única persona a quien no co-nozco ni he autorizado a entrar en mi casa. Estando también el baño al lado de mi cuarto.
Una cosa hay que no puedo entender, porqué no aceptan el cambio de contador como la realidad en la diferencia de lectura. Si es que le han informado que no se cambió el contador, entonces sí que se requiere una investigación cuidadosa porque pueden haber graves deficiencias envueltas.”
El referido Administrador les remitió esta carta a dos funcionarios de la Autoridad en Isabela para practicar la in-vestigación correspondiente. Estos interrogaron al empleado recurrido y, convencidos de su inocencia, visitaron al señor Hau en su casa para explicarle que el recurrido era una persona proba. El señor Hau aceptó la explicación e invitó in-mediatamente a sus visitantes a acompañarle al cuartel de la policía, lo que hicieron, solicitando allí el recurrente que se eliminase cualquier investigación que fuera a hacerse contra el empleado recurrido, el señor Cortés Portalatín, cuyo nom-bre no se le había suplido antes a la policía. No se produjo de-nuncia o acusación contra el señor Cortés Portalatín, quien continuó en su puesto, aunque con cierta alteración en sus fun-ciones, y a quien se le aumentó el sueldo. Concluyó el ilustrado juez de instancia que “todos los compañeros de trabajo del de-*737mandante se enteraron de la carta y querella enviada por el de-mandado al señor Christian, tanto los de la oficina de Arecibo como los de la oficina de Isabela. Sus vecinos también se en-teraron de dicha carta.” No hubo determinación alguna por el juez, sin embargo, ni el récord la permite, al efecto de que tal publicidad se debiese a acto alguno del señor Hau. Tam-poco existe determinación alguna o base para ella al efecto de que las comunicaciones del señor Hau con la policía y el Ing. Christian respondiesen a propósitos aviesos o maliciosos o a hostilidad contra el señor Cortés Portalatín.
Ocho meses después de los hechos, el señor Cortés Portala-tín dedujo demanda junto a su señora esposa por daños a su reputación y sufrimientos físicos y mentales. Visto el caso, el tribunal de instancia falló que la carta transcrita es de na-turaleza difamatoria y condenó al recurrente a satisfacerle dos mil dólares a los demandantes recurridos, más las costas y trescientos dólares de honorarios de abogado.
El derecho relativo a la protección de la honra ha llevado una vida movida en nuestro país. El Derecho Civil rigió su desarrollo y estableció sus límites por varios siglos, derivando sus normas, por supuesto, del Derecho Romano y su amplio concepto de iniuria. Radin, Roman Law, West Publishing Co., 1927, pág. 139 et seq.; Jolowicz, Historical Introduction to the Study of Roman Law, Cambridge Univ. Press, 1939, pág. 286 et seq.; Pueblo v. Bird, 5 D.P.R. 189 (1904).
A pesar de que el Derecho Común, con las diferencias históricas de rigor, tal como la distinción artificial y obsoles-cente entre la calumnia y el libelo, bebió también de la fuente del Derecho Romano al moldear sus normas en este sector, se estimó necesario en Puerto Rico aprobar una ley sobre el particular el 19 de febrero de 1902, 32 L.P.R.A. see. 3141 y ss. Véase: Donnelly, History of Defamation, Wis. L. Rev. 99 (1949). Esta Ley de Libelo y Calumnia ha sentado por varias décadas los principios centrales de esta parte del derecho puertorriqueño, pero a partir de 1952 diversos preceptos cons-*738titucionales afectan seriamente el. análisis de muchas solu-ciones antiguamente derivables de la ley de 1902.
Esto ha sido así en el propio Estados Unidos desde la decisión. de New York Times Co. v. Sullivan, 376 U.S. 254 (1964), y su numerosa progenie. El problema en Puerto Rico es más complicado, sin embargo, ya que hay que determinar no sólo el efecto de la libertad de expresión sobre lo que se haya legislado o se legisle en esta zona del derecho, sino el impacto también de otras disposiciones constitucionales.
La See. 8 del Art. II de nuestra Constitución establece, por ejemplo, que “Toda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada o familiar.” Esto significa que el derecho, en este campo tomó nuevamente otro giro en 1952. La fuente principal de la protección contra injurias es desde entonces la Constitución, no la ley de 1902. Esta sobrevive tan sólo en cuanto es compatible con la Constitución. Ya hemos decidido que no es necesario legislar como condición al ejercicio de los derechos que esta sección establece. Alberio Quiñones v. E.L.A., 90 D.P.R. 812 (1964).
La sección constitucional citada, propuesta por don Hela-dio Rivera Colón — Proposición Núm. 11 de la Convención Constituyente — es una repetición exacta del Art. V de la De-claración Americana de los Derechos y Deberes del Hombre y entronca también con el Art. 12 de la Declaración Universal de los Derechos del Hombre. Representando así esta sección, como varias otras, un principio con aspiraciones de universali-dad, destilado de muy diversos sistemas jurídicos, ancho es el mundo que se nos brinda para su interpretación justa. No se está obligado por juegos específicos de reglas históricas. La obligación es acatar el mandato constitucional, en consonan-cia con otras disposiciones de nuestra ley primaria y las rea-lidades del país. En ausencia de conflicto constitucional u otras razones válidas de ley, no deben descartarse ligeramente, como es natural, normas establecidas por la legislación anterior o la *739jurisprudencia que representen modos adecuados de armonizar intereses contradictorios en campo tan sujeto a desenvolvi-miento constante.
- El caso de autos representa de 'hecho una situación fácilmente resoluble por reglas familiares. 32 L.P.R.A. see. 3144 (3). Es un caso típico de inmunidad ó privilegio restringido, útil doctrina para conciliar el interés en la reputación individual y otros intereses igualmente legítimos.- Un ciudadano que. sospeche razonablemente que se ha cometido, o que se piensa cometer un crimen tiene el privilegio, para su protección y la de la sociedad, de comunicárselo, a las. autoridades correspondientes, o a quien él crea de buena, fe que pueda tomar , acción correctiva. La .comunicación-puede ser falsa, pero el privilegio persiste; Quiñones v. J. T. Silva Banking and Commercial Co., 16 D.P.R. 696. (1910).; Prosser, Handbook of the Law of Torts, 4a ed., West Publishing Co., 1971, págs. 791-79.4; New York and Porto Rico S.S. Co. v. García, 16 F.2d 7.34 (1st Cir. 1926).
Se pierde la inmunidad si la comunicación se entabla con quien no existe razón para creer que puede proteger el interés del actor o de la comunidad, según sea el caso; o si el actor le imparte publicidad excesiva al asunto; o si el actor se mueve por motivos impropios. Romany v. El Mundo, Inc., 89 D.P.R. 604 (1963); Pueblo v. Polo, 14 D.P.R. 786 (1908); Pueblo v. Rodríguez, 32 D.P.R. 327 (1923); Prosser, op. cit., 792 et seq. El hecho de que otras personas escuchen o lean incidentalmente una comunicación hecha de modo razonable no anula el privilegio. Quiñones v. J. T. Silva Banking and Commercial Co., supra.
Las comunicaciones a la policía del género que nos con-cierne están cubiertas muy particularmente por la doctrina del privilegio restringido. Restatement of the Law of Torts, Second, Tentative Draft No. 20, April 25,1974, sec. 594, págs. 190, 194; sec. 598, pág. 213. Así debe ser, pues si la ciudadanía sólo pudiese querellarse, aun razonablemente, a los *740agentes del orden público sobre la posible comisión de delitos bajo la amenaza de responsabilidad por difamación u otras ac-ciones por daños y perjuicios, se afectaría sensiblemente la lucha contra el crimen. No significa este principio, del otro lado, que la reputación de las personas queda totalmente a la merced de ataques infundados. Las restricciones que se le im-ponen al privilegio entrañan protección adecuada, como exige nuestra Constitución, contra ataques abusivos a la honra.
En el caso presente el señor Hau les notificó a los funcionarios debidos la desaparición de su revólver. Se dirigió a la policía y, a instancia de ésta, al Administrador de Distrito de la Autoridad de Acueductos. Aun de no habérselo requerido la policía, tenía derecho a quejarse también a dicho Administrador de la alegada conducta del subordinado de quien sospechaba. Restatement Second, supra, 214. No se probó que la queja se debiese a motivos impropios o que fuese irrazonable o que se le impartiese publicidad por el recurrente a otras personas o que se excediesen de otro modo las condiciones de la inmunidad restrictiva. Sobre este particular debe recordarse que, establecido el privilegio, él peso de la prueba respecto a su abuso recae enteramente sobre el demandante. Romany v. El Mundo, Inc., 89 D.P.R. 604 (1963); Restatement Second, supra, sec. 613, pág. 267 et seq. Aun asumiendo, por tanto, el carácter infamatorio de la carta al Ing. Christian, asunto que cuestiona el recurrente fundándose en Rodríguez v. Waterman Dock Co., 78 D.P.R. 738 (1955), no hay base en el récord para responsabilizar al recurrente por difamación o injuria. Tampoco existe fundamento para hallarle incurso en persecución maliciosa, Rodríguez v. Waterman Dock Co., supra, a la pág. 741, o por culpa o negligencia bajo las disposiciones generales del Art. 1802 del Código Civil. Cf. Romany, supra.
En vista de la determinación expresada, es innecesario que nos pronunciemos en el caso de autos sobre el efecto de los derechos constitucionales a la libre expresión, a solicitar del *741Gobierno la reparación de los agravios y otros derechos reser-vados a la ciudadanía en una democracia.

Se revocará la decisión recurrida.